Case 2:18-cv-00514-SPC-MRM Document 22 Filed 12/20/18 Page 1 of 11 PageID 61



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

   JOHN ROSS,
                                            Plaintiff,

                           v.                                CASE NO.: 2:18-cv-514-FtM-99MRM

   CRAVE OF FORT MYERS, INC., CRAVE
   MARKET & WICKED SANDWICH CO.,
   and SEAN GAVIN, Individually,

                                         Defendants.
                                                         /

                     JOINT MOTION TO APPROVE SETTLEMENT
                          AND DISMISS WITH PREJUDICE

       Plaintiff, JOHN ROSS ("Plaintiff”), and Defendants, CRAVE OF FORT MYERS, INC.,

CRAVE MARKET & WICKED SANDIWCH CO., and SEAN GAVIN (“Defendants”)

(collectively, the “Parties”), by and through their undersigned counsel, hereby move for approval

of the Parties’ Settlement Agreement and dismissal of Plaintiff’s claims with prejudice, stating as

follows:

       1.      Plaintiff filed his Complaint in this case on July 25, 2018, seeking unpaid wages

under the Fair Labor Standards Act ("FLSA"). In his Complaint, Plaintiff alleged that Defendants

were an “Enterprise” as defined by 29 U.S.C. § 203(r), and that he was entitled to overtime

compensation for the hours worked over forty in a workweek when combining the hours from both

of Defendants’ establishments.

       2.      A bona fide dispute existed between the parties, as the Plaintiff claimed he was

entitled to unpaid wages and liquidated damages as the result of allegedly not being paid for all

overtime hours worked during his employment with Defendants. Defendants disputed Plaintiff’s

                                           Page 1 of 6
Case 2:18-cv-00514-SPC-MRM Document 22 Filed 12/20/18 Page 2 of 11 PageID 62



claim regarding the number of hours he alleged he worked, the proper method to calculate any

alleged overtime wages owed, and asserted that Plaintiff was paid for some overtime compensation

during many of the applicable work weeks.

        3.      After discussion and negotiation between counsel, including an in person meeting,

the exchange of substantial pay records and other relevant documentation, the Parties agreed upon

a settlement and a document was prepared memorializing the terms of the agreement. A copy of

the Settlement Agreement is attached hereto as Exhibit A. This Agreement was fully executed as

of December 20, 2018.

        4.      Under the Agreement, Defendants will pay Plaintiff Two Thousand Five Hundred

Dollars and 00/100 ($2,500.00) in consideration of his underlying claims for alleged unpaid wages

and liquidated damages, as part of the consideration for dismissal of all Plaintiff’s claims.

        5.      In addition to the payment outlined in Paragraph 4 above, Defendants will pay to

Plaintiff's counsel the amount of Three Thousand Dollars ($3,000.00) for attorneys' fees and

costs. Undersigned counsel aver that the amount of attorneys' fees was negotiated apart from, and

without regard to, agreement on the amount of settlement funds to be paid to the Plaintiff. Plaintiff

and Defendants jointly submit that the settlement reached herein is fair and reasonable.

        6.      In accordance with the Eleventh Circuit precedent Lynn Food Stores, Inc. v. US.

Dep't of Labor, 679 F. 2d 1350, 1353 (11th Cir. 1982), and the Local Rules of this Court, the parties

request that the Court approve their Agreement because the settlement involves a compromise of

Plaintiff’s claim.

        7.      In support of this Motion, the parties stipulate that: (a) the settlement of this matter

is fair and reasonable; (b) the attorneys' fees to be paid by Defendants to resolve Plaintiff's claim



                                             Page 2 of 6
Case 2:18-cv-00514-SPC-MRM Document 22 Filed 12/20/18 Page 3 of 11 PageID 63



for fees under the FLSA are fair and reasonable, and were negotiated separately from the amounts

for Plaintiff's underlying claims; and (c) there was no undue influence, overreaching, collusion, or

intimidation in reaching the settlement.

                                   MEMORANDUM OF LAW

       Pursuant to the law of this Circuit, judicial review and approval of this tentative settlement

provides final and binding effect to an agreement to settle a compromise of a claim under the FLSA.

Lynn Food Stores, Inc. v. US. Dep't of Labor, 679 F. 2d 1350 (11th Cir. 1982). As the Eleventh Circuit

held in Lynn Food Stores,

               There are only two ways in which back wage claims arising under the
               FLSA can be settled or compromised by employees. First, under section
               216(c), the Secretary of Labor is authorized to supervise payment to
               employees of unpaid wages owed to them ... The only other route for
               compromise of FLSA claims is provided in the context of suits brought
               directly by employees against their employer under section 216(b) to
               recover back wages for FLSA violations. When employees bring a private
               action for back wages under the FLSA, and present to the district court a
               proposed settlement, the district court may enter a stipulated judgment
               after scrutinizing the settlement for fairness. Id at 1352-53.

       Before approving an FLSA settlement, the court must ensure that it is "a fair and reasonable

resolution of a bona fide dispute." Id. at 1354-55. If the settlement reflects a reasonable compromise

over issues that are actually in dispute, the court may approve the settlement "in order to promote

the policy of encouraging settlement of litigation." Id. at 1354. In determining whether the parties'

Agreement is fair and reasonable, the Court should consider the following factors: (1) the existence

of fraud or collusion behind the settlement; (2) the complexity, expense, and likely duration of the

litigation; (3) the stage of the proceedings and the amount of discovery completed; (4) the

probability of plaintiff s success on the merits; (5) the range of possible discovery; and (6) the

opinions of counsel. See Leverso v. South Trust Bank of Ala., Nat. Assoc., 18 F. 3d 1527, 1531 n.6


                                            Page 3 of 6
Case 2:18-cv-00514-SPC-MRM Document 22 Filed 12/20/18 Page 4 of 11 PageID 64



(11th Cir. 1994). There is a strong presumption in favor of finding a settlement fair. Cotton v.

Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977).

       Here, the parties jointly submit there has been sufficient exchange of information to allow

counsel for Plaintiff and Defendants to evaluate the Parties’ claims and defenses, and to make

recommendations to each party in agreeing upon the resolution of Plaintiff’s claims as set forth in

the Agreement. Indeed, after exchanging information and records from Plaintiff’s employment,

including various calculations regarding Plaintiff’s alleged hours worked, the Parties engaged in

settlement negotiations, and ultimately reached a resolution. In light of the uncertainties of and

costs of further litigation, dispositive motions, and trial, a compromise has been agreed upon with

Plaintiff receiving a sum acceptable to him in light of: (i) the potential hurdles in proving he worked

uncompensated overtime; and (ii) the potential hurdles in establishing that he worked the volume

of uncompensated overtime hours he claimed.

       Plaintiff has been advised that if he proceeds in this matter, he may prove all of the damages,

or a jury may choose to credit the Defendants’ position, and that he may receive a lesser, or no,

recovery. In light of these hurdles and uncertainty, Plaintiff agrees that the $1,250.00 he is

receiving for damages on his alleged wage claim, plus an equal amount of $1,250.00 in liquidated

damages, constitutes a reasonable and informed compromise of his claims.

       Accordingly, in light of Defendants’ agreement to pay Plaintiff the total sum of

$2,500.00, separate and apart from his attorneys’ fees, including consideration for his alleged

unpaid wages and liquidated damages, the parties stipulate that their Agreement is fair and

reasonable. Further the attorneys’ fees and costs are not a percentage of Plaintiff’s recovery in this

case, such that there is no correlation between the amount of monetary consideration being paid to



                                            Page 4 of 6
Case 2:18-cv-00514-SPC-MRM Document 22 Filed 12/20/18 Page 5 of 11 PageID 65



Plaintiff and the amount of attorneys’ fees and costs being paid by Defendants on Plaintiff’s behalf.

See 29 U.S.C. §216(b); Kreager v. Solomon & Flanagan, P.A., 775 F. 2d 1541, 1542 (11th Cir. 1985).

Rather, Plaintiff's attorneys’ fees and costs were claimed by Plaintiff and his counsel separate and

apart from the amounts sought by Plaintiff for his underlying claims, and were negotiated

independently. As Judge Presnell explained in Bonetti v. Embarq Management Co., 715 F.Supp.2d

1222, 1228 (M.D. Fla. 2009), where a

               plaintiff’s attorneys' fee was agreed upon separately and without regard
               to the amount paid to plaintiff, then, unless the settlement does not
               appear reasonable on its face or there is reason to believe that the
               plaintiff s recovery was adversely affected by the amount of fees paid to
               his attorney, the Court will approve the settlement without separately
               considering the reasonableness of the fee to be paid to plaintiff's
               counsel.

       The compromise agreed upon by the parties resolves all of Plaintiff’s claims for attorneys’

fees and Plaintiff has no responsibility to his counsel for any out of pocket sums. Importantly,

throughout the entirety of this case, Plaintiff was represented by experienced counsel who is Board

Certified by The Florida Bar in Labor & Employment Law, and Defendants also has been

represented by experienced counsel. The parties further advise the Court that their settlement

herein includes every term and condition of the Parties’ settlement.

       WHEREFORE, the Parties respectfully request that the Court approve the attached

Settlement Agreement as fair and reasonable.

       Respectfully submitted this 20th day of December, 2018.




                                           Page 5 of 6
Case 2:18-cv-00514-SPC-MRM Document 22 Filed 12/20/18 Page 6 of 11 PageID 66



 /s/ Jason L. Gunter                         /s/ Adam Stevens
 JASON L. GUNTER, ESQ.                       ADAM STEVENS, ESQ.
 Florida Bar No.: 0134694                    Florida Bar No.: 31898
 CONOR P. FOLEY, ESQ.                        POWELL, JACKMAN, STEVENS &
 Florida Bar No. 111977                      RICCIARDI, P.A.
 GUNTERFIRM                                  Astevens@your-advocates.org
 1514 Broadway, Suite 101                    4575 Via Royale, Ste. 200
 Fort Myers, FL 33901                        Fort Myers, FL 33919
 Tel. No.: (239) 334-7017                    Telephone: (239) 689-1096
 Fax No.: (239) 236-8008                     Counsel for Defendant
 Email: jason@gunterfirm.com
 Email: Conor@gunterfirm.com
 Counsel for Plaintiff
                          CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that I have electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system on December 20, 2018.


                                       By:      /s/ Jason L. Gunter, Esq.
                                             Jason L. Gunter
                                             Fla. Bar No. 0134694
                                             Conor P. Foley
                                             Fla. Bar No. 111977
                                             GUNTERFIRM
                                             1514 Broadway, Suite 101
                                             Fort Myers, FL 33901
                                             Phone: (239) 334–7017
                                             Fax: (239) 236–8008
                                             Email: Jason@Gunterfirm.com
                                             Email: Conor@Gunterfirm.com
                                             Counsel for Plaintiff




                                     Page 6 of 6
Case 2:18-cv-00514-SPC-MRM Document 22 Filed 12/20/18 Page 7 of 11 PageID 67




                EXHIBIT A
Case 2:18-cv-00514-SPC-MRM Document 22 Filed 12/20/18 Page 8 of 11 PageID 68



                SETTLEMENT AGREEMENT AND PLAINTIFF’S
          FULL AND FINAL RELEASE OF CLAIMS FOR UNPAID WAGES

           1.     This Agreement covers all understandings between JOHN ROSS
   (hereinafter referred to as “Plaintiff,” a term which includes Plaintiff’s successors,
   beneficiaries, personal representatives, and heirs), and CRAVE OF FORT MYERS,
   INC., CRAVE MARKET & WICKED SANDWICH CO., and SEAN GAVIN,
   INDIVIDUALLY (hereinafter referred to as "Defendants," a term which is defined to
   include any and all related entities, owners, directors, administrators, agents, officers,
   supervisors, employees, attorneys, or representatives [all in their official and individual
   capacities], as well as its heirs, executors, administrators, predecessors, successors,
   insurers, assigns, and all other persons, partnerships, firms or corporations, and their
   insurers who are related to CRAVE OF FORT MYERS, INC., CRAVE MARKET &
   WICKED SANDWICH CO., and SEAN GAVIN, INDIVIDUALLY.

         2.     For and in consideration of the promises outlined in Paragraph 3 of this
   Agreement, Plaintiff agrees as follows:

          A.      To settle and release any and all claims which Plaintiff has against
                  Defendants related to Plaintiff’s claim for unpaid wages which arose or
                  may have arisen prior to the date of execution of this agreement; including
                  without limitation, claims set forth in Case No. 2:18-cv-514-FtM-99MRM
                  (the “Lawsuit”); provided however, that any such release shall not be
                  effective, final and binding if Defendants fail to make any portion of the
                  payments described in Paragraphs 3 or 4 (the “Settlement Funds”) or if
                  any of said payments do not clear or if any of said payments are reversed
                  due to bankruptcy proceedings filed by or against Defendants.

          B.      To agree and acknowledge that this settlement does not constitute an
                  admission by Defendants of any violation of any federal, state, or local
                  statute or regulation, or any violation of any of Plaintiff’s rights or of any
                  duty owed by Defendants to Plaintiff. In fact, Plaintiff acknowledges that
                  Defendants specifically deny any wrongdoing or violation of law, and that
                  Defendants are entering into this settlement to avoid the uncertainties and
                  costs associated with protracted litigation.

           3.      For and in consideration of the promises made by Plaintiff in Paragraph 2
   of this Agreement, Defendants agree to pay the total consideration of Five Thousand Five
   Hundred Dollars and 00/100 ($5,500.00) in several separate payments as set forth in
   Paragraph 4 below (“Settlement Funds”). Plaintiff will receive a total of $2,500.00
   representing wages and liquidated damages, and Plaintiff’s counsel will receive
   $3,000.00, representing attorneys’ fees and costs (the “Attorney Fee”) incurred on
   Plaintiff’s behalf.



                                           Page 1 of 4
Case 2:18-cv-00514-SPC-MRM Document 22 Filed 12/20/18 Page 9 of 11 PageID 69



          4.     Under this Agreement, the Settlement Funds and Attorney Fee shall be
   disbursed as follows, within fourteen (14) days after the Court approves the parties’
   settlement:

                  a. One check payable to JOHN ROSS in the amount of $1,250.00
                     representing liquidated damages to be reported on a Form 1099 and
                     characterized as “other income”; and

                  b. One check payable to JOHN ROSS for $1,250.00 representing wages
                     to be reported on a W-2 (with applicable withholdings); and

                  c. One check payable to Jason L. Gunter, P.A. in the total amount of
                     $3,000.00, representing attorneys’ fees and costs, to be reported on a
                     Form 1099.

          Plaintiff is specifically aware of, and agrees with, the amount of attorneys’ fees
          and costs to be paid to his counsel for representing his interests in this matter.

           5.       Each payment, as described in Paragraph 4 above must be received by
   Plaintiff’s counsel (c/o Jason L. Gunter, Esq., GUNTERFIRM, 1514 Broadway, Suite 101
   Fort Myers, FL 33901) by the due date described above. If the Defendants fail to make
   any one of the payments described above by the due date, Jason Gunter will notify the
   Defendants’ representative (Adam Stevens, Esquire) by e-mail at astevens@your-
   advocates.org and request a cure of this defect. The Defendants shall thereafter have five
   (5) business days from the date of the notice to cure the defect (the “Cure Period”). If
   the defect is not cured within the Cure Period, the remaining balance of all amounts owed
   under this Agreement shall become immediately due and owing. Plaintiff shall have the
   right to immediately file suit or petition the court presiding over the Lawsuit to enter final
   judgment in favor of Plaintiff, and Defendants agree to entry of Judgment in Plaintiff’s
   favor (i) in an amount equal to the total amount due under Paragraph 3, less any payments
   made pursuant to Paragraph 4, (ii) interest (at the applicable State of Florida interest rate
   in effect) from the date of execution of the Agreement, and (iii) reasonable attorneys’ fees
   and costs associated with the entry of such judgment. Further, Defendants agree to waive
   any defenses except payment pursuant to Paragraph 4.

           6.      In the event that Plaintiff or Defendants commence an action for damages,
   injunctive relief, or to enforce the provisions of the Agreement, the prevailing party in any
   such action shall be entitled to an award of its reasonable attorneys’ fees and all costs
   including appellate fees and costs, incurred in connection therewith as determined by the
   court in any such action.

           7.     Plaintiff acknowledges and agrees that with the payment of the amounts
   stated in Paragraph 3, in light of the uncertainties of the parties’ positions, he has been
   reasonably compensated for all wages and liquidated damages potentially owed to him


                                            Page 2 of 4
Case 2:18-cv-00514-SPC-MRM Document 22 Filed 12/20/18 Page 10 of 11 PageID 70



   under the Fair Labor Standards Act, as well as all attorneys’ fees incurred to date, after
   being provided full and fair opportunity to review all relevant pay and time records.

           8.     By this Agreement and the consideration called for therein as part of this
   settlement, the parties fully release each other from and against any and all claims,
   demands, costs, expenses, commissions, liens, debts, liabilities, judgments, sums of
   money, actions, and causes of action of whatever kind and nature arising out of, resulting
   from, or in any way related to the Plaintiff’s claims for overtime compensation, including,
   but not limited to, all claims for contract damages, tort damages, breach of duty, tortious
   interference, conversion, special, general, direct, and consequential damages,
   compensatory damages, loss of profits, injury to persons or property, punitive damages,
   attorneys’ fees and any and all other damages of any kind or nature that arose or may have
   arisen prior to the execution of this Agreement related to the Plaintiff’s claims for
   overtime compensation.

           9.      Plaintiff and Defendants agree that this Settlement Agreement is entered
   into knowingly and voluntarily, after having the opportunity to fully discuss it with an
   attorney. Having had the opportunity to obtain the advice of legal counsel to review,
   comment upon, and redraft the agreement, the parties agree that the Agreement shall be
   construed as if the parties jointly prepared it so that any uncertainty or ambiguity shall not
   be interpreted against any one party and in favor of the other.

           10.     This Agreement may be executed in several counterparts and, as executed,
   shall constitute one Agreement binding on all of the Parties, notwithstanding that all
   Parties are not signatories to the original or the same counterparts. This Agreement may
   be executed in any number of counterparts, each of which shall be deemed an original, but
   all such counterparts together shall constitute one and the same instrument. An executed
   version of this Agreement, if transmitted by facsimile or if scanned and emailed, shall be
   effective and binding as if it were the originally executed document.

           11.     This Agreement supersedes all prior agreements and understandings
   between Plaintiff and Defendants regarding the subject matter described herein. No
   cancellation, modification, amendment, deletion, addition, or other changes in this
   Agreement or any provision hereof or any right herein provided shall be effective for any
   purpose unless specifically set forth in a subsequent written agreement signed by both
   Plaintiff and the Defendants.

           12.     Should any provision of this Agreement be declared or determined by any
   court of competent jurisdiction to be illegal or invalid, the validity of the remaining parts,
   terms or provisions shall not be affected thereby and said illegal or invalid part, term or
   provision shall be deemed not to be a part of this Agreement and all other valid provisions
   shall survive and continue to bind the parties.




                                            Page 3 of 4
Case 2:18-cv-00514-SPC-MRM Document 22 Filed 12/20/18 Page 11 of 11 PageID 71
